Citation Nr: 0934007	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.  This matter 
was previously before the Board in December 2008, when it was 
returned for additional development.  The case has been 
returned to the Board for further appellate review.  



FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.

2.  The Veteran's claimed in-service stressors have not been 
corroborated to have occurred by official service records or 
any other credible supporting evidence.

3.  PTSD was not manifested during service, nor is any 
current PTSD shown to be causally or etiologically related to 
service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in October 2003, March 2006, and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice included the appropriate content 
specific to the development of evidence in PTSD claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran has not been 
provided with a VA examination in connection with this 
appeal.  In the absence of a disease, injury or event in 
service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board declines to obtain a medical 
opinion with respect to the claim of service connection for 
PTSD because there are no verified in-service stressor events 
and no findings from a current psychiatric examination could 
serve to verify the occurrence of the Veteran's claimed 
stressors from service more than 40 years ago.  As discussed 
in more detail below, service connection for PTSD cannot be 
granted in this case without any verified in-service stressor 
events.  This is true even accepting that the Veteran is 
currently diagnosed with PTSD.  The duty to assist is not 
invoked where 'no reasonable possibility exists that such 
assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).  Evidence of a current diagnosis of 
PTSD is contained in the VA treatment reports in the claims 
file, and this diagnosis is not a matter of controversy in 
this case at this time.  Thus, no additional development 
regarding current medical evidence would serve any practical 
purpose to support the Veteran's claim at this time.

As to VA's duty to assist in verifying alleged PTSD stressor 
events, the Board notes that the RO obtained the Veteran's 
service personnel records, which are available for review in 
the claims-file.  Each of the claimed stressors that the 
Veteran has identified with sufficient specificity to permit 
a viable verification attempt has been thoroughly researched 
through all reasonable official resources.  The Veteran has 
not otherwise presented details which may suggest any new 
course of developing corroborating evidence.
 
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that he has PTSD that is due 
to at least one stressful incident during service.  Service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  For a showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that a claimed in-
service stressful event actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in 'combat with 
the enemy,' as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that a veteran engaged in 
combat with the enemy and an alleged stressor is combat-
related, then a veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
'satisfactory,' i.e., credible, and 'consistent with the 
circumstances, conditions, or hardships of service.'  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the VA determines that a veteran did not engage 
in combat with the enemy or that a veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, a veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates a veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  If the preponderance 
of the evidence is against the claim, it is denied but if the 
preponderance of the evidence supports of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102 (2008).

The Veteran is not shown to be entitled to the 38 C.F.R. 
§ 3.304(f) presumption concerning testimony of combat 
incidents from veterans shown to have participated in combat.  
The Veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the Veteran engaged in combat 
with enemy forces.  Neither is service in or around Vietnam, 
in and of itself, sufficient to demonstrate participation in 
combat in the capacity contemplated by 38 C.F.R. § 3.304(f).  
The fact that the Veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot 
accept the Veteran's uncorroborated lay statements as 
sufficient evidence of the occurrence of a stressor event 
which is claimed to have caused PTSD.  The Board finds, as 
discussed below, that service connection is not warranted for 
PTSD in this case because none of the alleged in-service 
stressor events are verified by corroborating evidence.  The 
outcome of this case could be different if the Veteran 
provided evidence to corroborate an event which meets the 
applicable criteria and is determined by competent medical 
evidence to be a causal PTSD stressor resulting in a 
confirmed diagnosis of PTSD.  The Board has no authority in 
this case to grant service connection for PTSD without a 
specific stressor event with verifying corroborating 
evidence.

The Veteran was first furnished with a PTSD questionnaire in 
October 2003 and was notified at that time of the information 
and evidence necessary to substantiate his claim.  The 
Veteran had since described multiple claimed stressor events 
through various statements and correspondence presenting his 
testimony in this case.  The Board has reviewed the Veteran's 
various statements of record and carefully considered the 
Veteran's description of the alleged stressor events in this 
case.

In February 2004, the Veteran described "snipers shooting at 
me," a friendly fire incident, encountering a "live mortar 
round that had not gone off on impact," having the 
windshield of the crane he was operating destroyed by sniper 
fire,  and being barely rescued by a helicopter when enemy 
combatants nearly killed him.

In April 2005, the Veteran submitted correspondence 
describing "[s]eeing children that are suffering from being 
traumatized from war, napalm, etc, almost killed by 3 snipers 
less than a 100 yds from me and AirCav machine gunned from 
air."  The Veteran also claimed his PTSD was due to "[j]ust 
being in Viet-nam and being part of the war."  Also in April 
2005, the Veteran submitted his Substantive Appeal which 
described "snipers shot at me," "mortar discovered by 
kicking in dark," "jets bombing ridge in sight," 
"helicopters rocketing areas I am working," and "nervo[u]s 
GI's shooting M-60 machine gun at me after dark."

In May 2006, the Veteran submitted correspondence describing 
being "shot at by friendly and unfriendly fire."  The 
Veteran further described that in June or July of 1967, the 
Veteran was walking at around 2 a.m. when "guards in 'A' Co. 
bunker started shooting at me [with] m-60 machine gun."  The 
Veteran identified an officer, to the extent of naming a 
"Lt. Johnson," as an officer aware of the incident.  The 
other incident the Veteran describes in the May 2006 
submissions is encountering "a Russian mortar round that 
failed to discharge" sometime from May 1967 to November 
1967.  During this same time period, the Veteran indicates 
that he was subject to various incidents of sniper fire.

The Veteran's July 2008 Board hearing testimony further 
described some of the claimed incidents; the Veteran 
discussed encountering an unexploded mortar and identified a 
"Captain Wolf" was aware of the friendly fire incident.

Unfortunately, despite thorough research efforts, no official 
documentation corroborating any of the claimed stressor 
events has been developed in this case.  The Board notes, as 
discussed in more detail in its December 2008 remand, some of 
the first research attempts performed in this case involved 
an incorrect date range applied to records searches; the 
Board has ensured that proper corrective research attempts 
have been completed and the Board has not considered any of 
the errant research findings as weighing against the 
Veteran's claim for the purposes of this decision.  Recent 
research efforts of official resources, conducted in 
accordance with the directives of the December 2008 Board 
remand, revealed no evidence to corroborate a claimed 
stressor event in this case.

A research report from the U.S. Army and Joint Services 
Records Research Center (JSRRC, formerly CURR) indicates that 
research of the "Operational Report-Lessons Learned" for 
the Veteran's unit during the pertinent time periods "did 
not verify that unexploded ordinance was discovered near a 
motor pool."  Additionally, "Daily Staff Journals" from 
the Veteran's unit and from a pertinent Military Police 
Brigade were reviewed for the pertinent time periods, but 
these "also did not verify that unexploded ordinance was 
discovered near a motor pool."  An April 2009 official 
response to the RO's 'Request for Information' also shows 
that "the allegation has been investigated" but that 
research resources of the type considered in the JSRRC's 
report were not otherwise available to the National Personnel 
Records Center (NPRC) for additional research.

A July 2007 JSRRC report indicates that "the earliest attack 
we can document against Bearcat, [the Veteran's] unit 
location, was in February 1968 when Bearcat received an enemy 
rocket attack."  Therefore, there was no corroboratory 
evidence of an enemy sniper attack when the Veteran was at 
that location in 1967.

The July 2007 JSRRC report also does not reveal any evidence 
corroborating the Veteran's account of a friendly fire 
incident.  It does, however, suggest that "[t]here may be a 
criminal investigation report filed on this incident" and 
directs that a further research request may be submitted to 
the U.S. Army Crime Records Center.  Following the Board's 
December 2008 remand, such a request was submitted to the 
U.S. Army Crime Records Center, and the January 2009 response 
to this request indicated that the "[r]ecords requested are 
outside of the Army crime records 40-year retention period."  
Therefore, unfortunately, no potentially corroborative 
evidence was revealed by this research.

A July 2009 response from the National Archives indicates 
that "[w]e found no records for [the Veteran's unit] in our 
custody."  Thus, this resource was adequately investigated, 
but no potentially pertinent evidence was revealed from the 
research to corroborate any stressor.  To the extent that the 
Veteran's statements and evidence of record suggests various 
unspecified stressor events beyond those discussed in detail 
above (such as various instances of sniper attacks), the RO 
in July 2009 issued a formal finding of a lack of information 
required to engage in further viable research to verify such 
stressors that have not been described with sufficient 
detail.

The Board has reviewed and carefully considered the third-
party witness statements the Veteran has submitted in support 
of his claim.  One such statement, received in March 2005, is 
authored by an individual claiming to be a fellow serviceman 
who served in Vietnam and witnessed the Veteran's camp "in 
the jungle without even concertina wire or any form of 
perimeter defense."  This statement also describes that the 
author was fired upon by hostile forces shortly after 
departing from seeing the Veteran/Appellant at the 
engineering camp.  However, this statement does not describe 
witnessing the Veteran/Appellant himself involved in a 
stressor event.  Additionally, the statement does not provide 
any specific information with regard to the timing of any 
alleged events.

Another statement from the same third-party witness has been 
submitted, received in September 2007, but this also fails to 
verify the occurrence of any claimed stressor event in this 
case.  This statement describes that "I hauled a load to 
bearcat which was a very dangerous run because of the thick 
jungle.  We were sniped at every trip.  This was more 
dangerous than chu chi but not as bad as tay ninh."  The 
statement further describes that he saw the Veteran "at 
bearcat in the engineer camp that was outside the berms 
around the 199th infantry or the company inside the berm.  
Their camp was totally unprotected.  I did not see any 
bunkers or concertina wire.  They were set up right in the 
jungle like someone thought they were expendable."  The 
statement does not describe witnessing the Veteran himself 
experiencing any specific stressor event.

In sum, the Board finds that the March 2005 and September 
2007 witness statements do not verify the occurrence of any 
alleged stressor event in this case; they do not describe 
witnessing the Veteran in a specific alleged stressor event 
but rather describe encountering hostile fire shortly after 
seeing the Veteran and observing arguably inadequate defenses 
around the Veteran's location.  The Board acknowledges that 
both of the statements submitted from this witness describe 
that the general conditions of Vietnam were potentially 
stressful to an individual; the Board certainly understands 
this contention, but the law does not permit the Board to 
grant service connection for PTSD in this case without a 
specific corroborated stressor.  In light of the evidence 
discussed above, the Board finds that there is no evidence of 
record providing official or otherwise adequate probative 
verification of the Veteran's account of stressor events 
during service.

The Veteran's service treatment records do not indicate, and 
the Veteran does not otherwise allege, any pertinent 
psychiatric treatment during service.  A service separation 
examination dated in November 1967 expressly shows that the 
Veteran was found to be psychiatrically 'normal' at that 
time.  This November 1967 finding considered the Veteran's 
report of symptoms in his medical history questionnaire at 
that time, which included express denials of any 'frequent 
trouble sleeping,' 'depression or excessive worry,' 'loss of 
memory or amnesia,' 'frequent or terrifying nightmares,' or 
'nervous trouble of any sort.'  There is otherwise no 
contemporaneous evidence suggesting PTSD symptoms during 
service.

The Board acknowledges and has considered that PTSD may first 
manifest some time following a stressor event and still be 
causally related to that stressor event.  However, as 
discussed above, none of the stressor events the Veteran has 
identified has been verified to have occurred in this case.

The essential question in this case involves whether the 
Veteran has identified any specific stressor-event during 
service which has been objectively verified.  In this case, 
the Board finds that none of the potential stressor events 
identified by the Veteran have been objectively verified.  
The Board notes that without any verified stressor event, a 
PTSD diagnosis cannot be sufficient to establish entitlement 
to service connection.

Unfortunately, none of the claimed stressor-events have been 
objectively corroborated.  Beyond what is discussed above, 
the Veteran has not identified the timing of any other event 
with reasonable specificity, nor has he identified anyone 
else involved in or witness to a claimed stressor event.  The 
Veteran has not otherwise presented details which may 
otherwise suggest a course of developing corroborating 
evidence concerning the occurrence of a stressor event.

The Board notes that the Veteran's service records have been 
reviewed in seeking corroboration of a pertinent event 
correlated to the Veteran's described stressors, but the 
records contain no indication of any such events.  The Board 
notes that none of the Veteran's service records, nor any 
other contemporaneous evidence of record, provides any 
information which might otherwise help to verify the 
occurrence of the Veteran's described stressor events.  As 
such, the VA is unable to initiate any more viable searches 
for corroborating evidence which might assist the Veteran.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for service 
connection for PTSD to be warranted.  The Board may not 
accept the Veteran's testimony in this case without objective 
verification, as the Veteran is not shown to be a combat 
veteran for the purposes of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f).

Service in Vietnam alone does not constitute a specific 
stressor for which service connection may be granted.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of a 
verified event during service. Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
Veteran's testimony regarding traumatic experiences during 
service.  Nevertheless, no official or otherwise adequate 
probative corroborating evidence has been presented to verify 
the occurrence of such stressor events.  The law simply does 
not offer any basis for granting service connection for PTSD 
without corroboration of a stressor event in this case.  The 
only evidence of in-service stressors are, however, contained 
in the Veteran's uncorroborated statements.  Consequently, 
absent probative supporting evidence to corroborate the 
occurrence of a specific stressor-event, an essential element 
for a grant of service connection for PTSD is not 
established.  In view of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  That benefit sought on appeal must, accordingly, be 
denied.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


